Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 1 of 28 PageID# 19407




                           Exhibit 5
   Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 2 of 28 PageID# 19408




     In re Zetia (Ezetimibe) Antitrust Litigation

                        Case No: 2:18-md-2836
Defendants’ Presentation on EPP Class Certification Legal Issues
                                    May 1, 2020




            Confidential – Subject to Protective Order
                                                                                         1
      Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 3 of 28 PageID# 19409



                     Outline of Legal Issues

• Shifting Class Definitions

• Legal Standard for Class Certification

• Evidence of Uninjured Class Members

• Ascertainability

• Choice of Law / Variations in State Law



                                                                                            2
Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 4 of 28 PageID# 19410




                    Shifting Class Definitions




                                                                                      3
           Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 5 of 28 PageID# 19411


   EPPs’ Continuously Evolving Class Definition Shows That
      Individualized Inquiry Is Required to Assess Injury




                        Sept. 2018                        Nov. 2019                                   Jan. 2020
                  EPP Consolidated Complaint     EPP Motion for Class Certification   EPP Motion to Modify and Limit Class Definition

                   Consumers and TPPs                       Only TPPs                            Only Some TPPs

Class Period         Dec. 6, 2011 - current         Jul. 1, 2012 - Nov. 18, 2019            Nov. 15, 2014 - Nov. 18, 2019



Class Members



                                  Plaintiffs remove uninjured                 Plaintiffs use individualized
                                           consumers                       analysis to remove uninjured TPPs




                                                                                                                                        4
          Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 6 of 28 PageID# 19412



                     Changes to the Class Definition

• Nov. 18, 2019: EPPs drop consumers from the class without explanation but
  likely in recognition of recent case law suggesting such classes are not viable.1
• Jan. 15, 2020: EPPs radically alter their class definition in the midst of class
  certification briefing, in light of “further data analysis in connection with the
  merits expert reports.” EPPs’ Amend Br. at 4.

“All persons and Third-Party Payor entities (“TPPs”) within the Brand Subclass or the Generic Subclass
defined herein that, for consumption by their members, employees, insureds, participants, or beneficiaries,
and not for resale, indirectly purchased, paid and/or provided reimbursement for some or all of the
purchase price of Zetia or its AB-rated generic equivalents in any form, that was sold through a retail
pharmacy, including mail-order pharmacies and long-term care pharmacies, in [the listed states] from July
1, 2012 November 15, 2014 (the “but-for generic entry date”) through November 18, 2019.
Brand Subclass: TPPs that indirectly purchased, paid and/or provided reimbursement for some or all of the
purchase price of brand Zetia purchased between the but-for generic entry date and December 11, 2016,
inclusive. Excluded from the Brand Subclass are Optum Health Part D Plans, Silverscript Part D Plans,
Emblem Health Part D, Humana Part D Plans, Optum Health Managed Care Plans, and any TPPs that used
one of these plans or OptumRx as its pharmacy benefits manager (“PBM”) during this subclass period.
Generic Subclass: TPPs that indirectly purchased, paid and/or provided reimbursement for some or all of
the purchase price of generic ezetimibe purchased between the generic entry date (December 12, 2016)
and November 18, 2019, inclusive.”
1 See In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir. 2018); In re Rail Freight Surcharge Antitrust
Litig., 934 F.3d 619 (D.C. Cir. 2019); In re Intuniv Antitrust Litigation (Indirect Purchasers), 2019
WL 3947262 (D. Mass. Aug. 21, 2019).                                                                          5
Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 7 of 28 PageID# 19413




          Legal Standard for Class Certification




                                                                                      6
          Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 8 of 28 PageID# 19414


    A Class Action Is an Exception, and Plaintiffs Must
               Prove Its Use Is Appropriate
• The burden of proof at all times is on plaintiffs to prove the
  requirements of Rule 23.1
• “Tough questions must be faced and squarely decided, if
  necessary, by holding evidentiary hearings and choosing
  between competing perspectives.”2
• When a defendant lodges critiques against plaintiffs’
  damages model that is “essential to the plaintiffs’ claim [that]
  they can offer common evidence of classwide injury,” then
  “[i]t is [] indisputably the role of the district court to
  scrutinize th[at] evidence before granting certification.”3


1 Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011).
2 In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 324 (3d Cir. 2008).
3 In re Rail Freight Fuel Surcharge Antitrust Litig., 725 F.3d 244, 253 (D.C. Cir. 2013) (emphasis

added).                                                                                              7
          Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 9 of 28 PageID# 19415



                      Predominance - Standard

• “Rule 23(b)(3), as an adventuresome innovation, is designed
  for situations in which class-action treatment is not as
  clearly called for. . . . [so] the court [has a] duty to take a close
  look at whether common questions predominate over
  individual ones.”1

• An antitrust claim has three elements: (1) violation of
  antitrust law; (2) injury and causation (aka “antitrust injury”
  or “impact”); and (3) damages.2
     Antitrust cases generally deny certification where plaintiffs
      have not demonstrated that they can prove impact to class
      members using common proof.

1 Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013) (emphasis added).
2 Windham v. Am. Brands, Inc., 565 F.2d 59, 65 (4th Cir. 1977); see also In re Hydrogen Peroxide

Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008).                                                8
           Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 10 of 28 PageID# 19416


    Recent Circuit Courts Decisions State that “All” or
    “Substantially All” Class Members Must Be Injured
• D.C. Circuit: “[P]laintiffs, to establish predominance, must show that they can
  prove, though common evidence, that all class members were in fact injured by
  the alleged conspiracy.”1
• First Circuit: “[T]his is a case in which any class member may be uninjured, and
  there are apparently thousands who in fact suffered no injury. The need to
  identify those individuals will predominate. . . .”2
• Third Circuit: “[E]very class member must prove at least some antitrust impact
  resulting from the alleged violation.”3
• Fifth Circuit: “[W]e have repeatedly held that where fact of damage [or
  causation] cannot be established for every class member through proof common
  to the class, the need to establish antitrust liability for individual class members
  defeats Rule 23(b)(3) predominance.”4
• Sixth Circuit: Named plaintiffs must show “that they can prove, through common
  evidence, that all class members were in fact injured by the alleged conspiracy.”5
1  In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619, 624 (D.C. Cir. 2019) (emphasis added).
2 In re Asacol Antitrust Litig., 907 F.3d 42, 53 (1st Cir. 2018) (emphasis added).
3 In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008) (emphasis added).
4 Bell Atl. Corp. v. AT&T Corp., 339 F.3d 294, 302 (5th Cir. 2003) (emphasis added).
5 Rikos v. Proctor &Gamble Co., 799 F.3d 497, 522 (6th Cir. 2015) (emphasis added); see also Food Lion, LLC v.

Dean Foods Co., 312 F.R.D. 472, 487 (E.D. Tenn. 2016).                                                           9
         Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 11 of 28 PageID# 19417


           The Fourth Circuit Has Endorsed These
                     Recent Decisions
• Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 652, 659 (4th
  Cir. 2019)
     • Recently, the Fourth Circuit considered the treatment of
       uninjured class members but did not expressly rule on that
       basis.

     • The court did, however, expressly acknowledge the recent
       decisions by the First Circuit in In re Asacol1 and the D.C.
       Circuit in In re Rail Freight2 discussing the treatment of
       uninjured class members, and stated that those decisions were
       “thoughtful” and “well-reasoned.”

     • It is reasonable to conclude that the Fourth Circuit would
       follow the reasoning of Asacol and Rail Freight.

1 In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir. 2018).
2 In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619 (D.C. Cir. 2019).
                                                                                                10
        Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 12 of 28 PageID# 19418


More than a De Minimis Number of Uninjured Class
        Members Defeats Predominance
• In re Asacol Antitrust Litig., 907 F.3d 42 (1st Cir. 2018)
     • First Circuit stated that where 10% of class members were uninjured, and identifying
       those members would require individualized inquiry, a class cannot be certified.
• In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619 (D.C. Cir. 2019)
     • The D.C. Circuit affirmed the denial of class certification where 12.7% of the class
       would be uninjured. The court found the raw number yielded approximately 2,000
       uninjured members.
• In re Intuniv Antitrust Litig., 2019 WL 3947262 (D. Mass. Aug. 21, 2019)
     • The district court denied class certification where uninjured class members would
       comprise approximately 8% of the class. Citing Asacol, the court considered the raw
       number of uninjured members (~25,000).
• In re Thalomid & Revlimid Antitrust Litig., 2018 WL 6573118 (D.N.J. Oct. 30, 2018)
     • Shortly after In re Asacol, a district court denied class certification where
       approximately 10% of class members were uninjured.
• Vista Healthplan, Inc. v. Cephalon, Inc., 2015 WL 3623005 (E.D. Pa. 2015)
     • When at least 5% of the class is uninjured and cannot be identified without
       individualized inquiry, class certification is not appropriate.


                                                                                               11
Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 13 of 28 PageID# 19419




          Evidence of Uninjured Class Members




                                                                                       12
        Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 14 of 28 PageID# 19420


 Lamb’s Use of Averages Masks a Large Number of
            Uninjured Class Members
• Dr. Lamb’s analysis relies on industry averages and aggregate data
  that mask individual characteristics of TPPs that lead to no injury:
    •   Higher rebates (and PBM rebate guarantees)
    •   Placement of Zetia on higher formulary tiers
    •   Medicare Part D and government contributions
    •   Smaller plans (higher chance of brand loyalty)


• See, e.g., In re Lamictal Direct Purchaser Antitrust Litig., slip op. at 15-
  16 (3d Cir. Apr. 22, 2020)
    • Finding that the district court could not certify class based on Dr.
      Lamb’s use of “averages” due to the possibility that individual
      characteristics of purchasers would result in no injury.
    • Noting Dr. Hughes’ evidence that Lamb’s model “relie[d] on an
      average hypothetical price, which again fails to account for individual
      negotiations [and other factors] on each” class member.
                                                                                               13
      Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 15 of 28 PageID# 19421


       EPPs’ Theory of Injury Does Not Save the
                   Putative Class
• EPPs wrongly argue that “[a]ntitrust injury occurs ‘the moment
  the purchaser incurs an overcharge, whether or not that injury is
  later offset,’ by, for example, a rebate.” EPPs Reply Class Cert. Br.
  at 6.


• EPPs’ theory of injury does not save the putative class because:
    • Even applying that erroneous standard, there are still thousands of
      uninjured class members who did not experience any overcharges.
    • EPPs apply the wrong standard. They must demonstrate that they
      can show through common proof that substantially all class members
      suffered net injury to certify their class.




                                                                                             14
           Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 16 of 28 PageID# 19422



        Many TPPs Did Not Experience Overcharges

• EPPs’ theory of injury does not impact numerous
  categories of uninjured class members:
       1. TPPs that existed only in the early portion of the class
          period (Nov. 2014 to May 2015);
       2. TPPs whose members purchased Zetia only under
          certain phases of Medicare Part D, since other entities
          bore all the cost; and
       3. Brand loyal TPPs, whose members would not have
          purchased generic ezetimibe even if available earlier.
• Moreover, many of the “offsets” that EPPs seek to
  ignore (i.e., rebates) actually occur “at the exact time
  of the transaction and not at some later point.”1
1   Hughes Declaration ¶ 50.
                                                                                                  15
       Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 17 of 28 PageID# 19423


    EPPs Must Demonstrate Net Injury Classwide
             Through Common Proof
• EPPs wrongly assume demonstrating net injury is not necessary, but
  many other courts have required plaintiffs to demonstrate that
  substantially all class members suffered net injury.
    • Kottaras v. Whole Foods Market, Inc., 281 F.R.D. 16, 24-25 (D.D.C. 2012)
        • Denied class treatment, because there was “no way of knowing what
          percentage of the proposed class ultimately suffered any net injury.”
    • Exhaust Unlimited, Inc. v. Cintas Corp., 223 F.R.D. 506, 513 (S.D. Ill. 2004)
        • Denied class treatment, because “a class member could not have actually
          been injured unless the alleged conspiracy inflated its net payments.”
    • Kohen v. Pac. Inv. Mgmt. Co., 571 F.3d 672, 678 (7th Cir. 2009)
        • Recognized that “some of the class members probably were net gainers
          from the alleged manipulation,” but not finding a sufficient number of
          such net gainers.
• Due to individualized plan characteristics, when netting for gains and
  losses across the class period, thousands of TPPs would have been
  worse off financially with earlier generic entry.

                                                                                              16
      Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 18 of 28 PageID# 19424



                 State Laws Require Net Injury

• EPPs’ authorities focus on federal law principles and fail to
  appreciate that state indirect purchaser remedies should be
  interpreted to require actual damages.
• Applicable state laws would likely require proof of actual injury
  and thus require netting.
   • A & M Supply Co. v. Microsoft Corp., 654 N.W.2d 572, 635 (Mich. Ct. App.
     2002)
       • MARA requires “ a rigorous analysis” of individual impact because
          “MARA’s actual damages requirement mandates this approach.”
   • Kerr v. Abbott, 1997 WL 314419, at *2, *4 (Minn. Dist. Ct. Feb. 19, 1997)
       • “[D]etermining whether a consumer had been impacted . . . would
          require the examination of myriad transactions at several levels of
          distribution to determine applicable dates of purchase, prices,
          generic substitutes available, and the terms of any rebates or
          discounts applicable at the time of the transaction.”


                                                                                             17
      Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 19 of 28 PageID# 19425


      Setting Aside “Injury,” EPPs Cannot Prove
          Net Damages With Common Proof
• Whether referred to as “net injury” or “net damages”, the
  fact that EPPs cannot use common proof to show that
  substantially all class members were damaged means that
  individual issues predominate, especially when combined
  with the complications and variations of state laws.
• Cf. Windham v. Am. Brands, Inc., 565 F.2d 59 (4th Cir. 1977)
    • Affirming denial of class certification where, among other
      things, the damages “calculation might be complicated,
      the district judge found, by the need to allow off-sets
      against the claims” and finding that “such an offset is
      appropriate”. Id. at 66-67.
    • A court “can and must look at the case as a whole and, as
      we have seen, consider proof of damages as well as other
      issues in the case.” Id. at 71.
                                                                                             18
Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 20 of 28 PageID# 19426




                            Ascertainability




                                                                                       19
         Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 21 of 28 PageID# 19427



                  Ascertainability Legal Authority

• In order for a class to be certified, plaintiffs must also meet the implicit
  “ascertainability” requirement under Rule 23(a).
     • Plaintiffs bear the burden of meeting “an implicit threshold
       requirement that the members of a proposed class be ‘readily
       identifiable.’” This “ascertainability” rule, embedded in Rule 23(a), is
       only satisfied if EPPs can show that [their] class members are
       currently and readily identifiable “in reference to objective criteria.”1
     • “[C]lass litigation should not move forward when a court cannot
       identify class members without extensive and individualized fact-
       finding or ‘mini-trials.’”2




1 EQT Production Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014); see also In re A.H. Robins Co., 880
F.2d 709, 728 (4th Cir. 1989).
2 Krakauer v. Dish Network, L.L.C., 925 F.3d 643, 658 (4th Cir. 2019).
                                                                                                        20
           Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 22 of 28 PageID# 19428



               Exclusions in Current Class Definition

• The court in Vista Healthplan, Inc. v. Cephalon, Inc.1 denied class
  certification, because the plaintiffs’ exclusions “created the need for a
  structured, multi-stepped, individualized fact-finding process in order
  to determine which individuals would fall within the class definition
  and which would fall within one of the eight exclusions.”
     • The court found that “Dr. Hughes credibly testified that he was unaware of
       any administratively feasible approach that would allow Plaintiffs to
       distinguish class members from persons that fell within an exclusion.” Id. at
       *11.
     • The court reasoned that “individual records would need to be compiled to
       determine whether that person actually belongs within the class, or if they
       fall within an exclusion.” Id.




1 2015   WL 3623005, at *11 n.14 (E.D. Pa. 2015).                                                 21
             Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 23 of 28 PageID# 19429



                   Exclusions in Current Class Definition

• The class definition in Vista Healthplan contained 8 exclusions (only 5 of which
  were relevant to TPPs), whereas here, EPPs’ proposed class contains 11 (TPP-
  only) exclusions, each requiring individual inquiries to identify:
                 Vista Healthplan Class Exclusions1                                          EPPs’ Class Exclusions
                                            (1) Defendants and their subsidiaries and affiliates
   (2) All federal and state governmental entities except for cities, towns, municipalities or counties with self-funded prescription
                                                               drug plans
        (3) All entities that purchased [the brand or generic] for purposes of resale or directly from defendants or their affiliates
                                                       (4) Fully insured health plans
                                                      (5) Pharmacy benefit managers

  (6) Insured individuals under plans imposing a flat copay that
                                                                                             (6) Optum Health Part D Plans
 was the same dollar amount for generic as for brand purchases
                      (7) Brand loyal individuals                                             (7) Silverscript Part D Plans
     (8) Insured individuals who purchased only [the generic
                                                                                            (8) Emblem Health Part D Plans
   version] pursuant to a fixed copay applicable to generic drug
                                                                                                (9) Humana Part D Plans

                                                                                        (10) Optum Health Managed Care Plans

                                                                        (11) TPPs that used one of these plans or OptumRx as its PBM

1 See   2015 WL 3623005, at *4.                                                                                                         22
Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 24 of 28 PageID# 19430




       Choice of Law and Variations in State Law




                                                                                       23
         Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 25 of 28 PageID# 19431



                            Choice of Law Analysis

• Courts in the Fourth Circuit recognize that the choice of law
  analysis is a “complex matter for the moving representatives”
  by which “predominance is potentially defeated because of
  the significant manageability problems that can arise.”1
     • EPPs bear the burden of conducting an adequate choice of law
       analysis.
     • However, EPPs incorrectly assert that all four transferor
       jurisdictions “look to the Restatement (Second) of Conflict of
       Laws for guidance and have adopted flexible approaches that
       require consideration of all of the relevant policies and
       interest.” 2



1 In re Digitek Prod. Liab. Litig., 2010 WL 2102330, at *7 (S.D.W. Va. May 25, 2010); Martin v.
Mountain State University, Inc., 2014 WL 1333251, at *4–5 (S.D.W. Va. Mar. 31, 2014).
2 Memorandum in Support of EPPs’ Motion for Class Certification at 7.
                                                                                                  24
         Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 26 of 28 PageID# 19432



                            Choice of Law Analysis

• In multi-district litigations, courts apply the choice of
  law rules of each of the transferor courts.
    • New York applies a governmental interest analysis.1
    • Virginia applies “the law of the place of the wrong.” 2
    • Massachusetts applies the law of the state in which
      the injury occurred, unless another state has a more
      significant relationship to the underlying cause of
      action. 3
    • California applies a governmental interest analysis,
      similar but different from New York’s. 4
1 GlobalNet Financial.Com, Inc. v. Frank Crystal & Co., 449 F.3d 377, 384 (2d Cir. 2006).
2 Zurich Am. Ins. Co. v. Pub. Storage, 743 F. Supp. 2d 525, 535 (E.D. Va. 2010).
3 Watkins v. Omni Life Sci., Inc., 692 F. Supp. 2d 170, 174 (D. Mass. 2010).
4 In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 561 (9th Cir. 2019).

                                                                                                25
            Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 27 of 28 PageID# 19433



                             Variations in State Laws

• Defendants identify 26 antitrust, 12 consumer
  protection, and 26 unjust enrichment state laws
  after the Court’s decision on the motion to dismiss.
• The Fourth Circuit has stated that “[t]he plaintiffs
  have the burden of showing that common questions
  of law predominate, and they cannot meet this
  burden when the various laws have not been
  identified and compared.” 1
        • EPPs instead try to flip the burden, arguing that
          “Defendants’ brief fails to explain why the purported
          variation are material and should defeat predominance.”
          EPPs’ Reply at 15.
1   Gariety v. Grant Thornton, LLP, 368 F.3d 356, 370 (4th Cir. 2004).
                                                                                                   26
     Case 2:18-md-02836-RBS-DEM Document 944-1 Filed 05/11/20 Page 28 of 28 PageID# 19434



                      Variations in State Laws

• Numerous courts have denied certification of end-
  payor classes due to variations in state law.
  • Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 946–48 (6th Cir.
    2011)
  • Mazza v. Am. Honda Motor Co., 666 F.3d 581, 591 (9th Cir. 2012)
  • In re Thalomid & Revlimid Antitrust Litig., 2018 WL 6573118, at *1
    (D.N.J. Oct. 30, 2018)
  • Ruffo v. Adidas Am. Inc., 2016 WL 4581344, at *1 (S.D.N.Y. Sept. 2,
    2016)
  • Vista Healthplan, Inc. v. Cephalon, Inc., 2015 WL 3623005, at *1 (E.D.
    Pa. June 10, 2015)
  • In re Digitek Prod. Liab. Litig., 2010 WL 2102330, at *1 (S.D.W. Va. May
    25, 2010)




                                                                                            27
